Exhibit No. 10.2

AMENDMENT NO. 1

to

CHANGE IN CONTROL AGREEMENT

This Amendment No. 1 (this “Amendment”) is dated effective February 8, 2008 by
and between Jack E. Brucker (“Executive”) and Rural/Metro Corporation
(“Rural/Metro”), and amends the Change in Control Agreement between the parties
dated effective April 25, 2002 (the “Original Agreement”).

 

  1. Reason for this Amendment. The parties acknowledge and agree that it is in
their mutual interest to modify the Original Agreement, primarily in recognition
of the provisions of Section 409A of the Internal Revenue Code.

 

  2. Specific changes to the Original Agreement.

 

  a. The second paragraph of Section 3 of the Original Agreement is hereby
deleted and replaced in its entirety with the following paragraph:

“The COC payment will be paid in one lump sum within five days following your
termination of employment provided, however, that if, at the time of your
termination of employment, you are a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code (the “Code”) and are subject to the
provisions of Section 409A(a)(2)(B) of the Code (or any comparable successor
provision), the COC Payment will be paid in one lump sum on the date that is six
months after the date of your “separation from service” from the Company (as
such term is defined for purposes of Section 409A of the Code). In the event of
your death, any unpaid portion of the COC payment will be paid immediately to
your surviving spouse or, if there is no surviving spouse, to your family trust
or, if there is no family trust, to your estate.”

 

  b. The third sentence of Section 4 of the Original Agreement is hereby deleted
and replaced with the following sentence:

“However, if your employment with the Company is terminated without “Cause”
within two years following a Change of Control or you terminate your employment
with the Company for “Good Reason” within two years following a Change of
Control, each Existing Option and any other option that you hold will remain



--------------------------------------------------------------------------------

exercisable until the earlier of the latest date upon which the option could
have expired by its original terms under any circumstances or the tenth
anniversary of the original grant date of the option.”

 

  c. The last two sentences of the first paragraph of Section 5 of the Original
Agreement are hereby deleted and replaced with the following two sentences:

“The Benefit Allowance shall be paid on a monthly basis. The cost of providing
the unavailable benefit to a similarly situated employee will be determined by
Rural/Metro in the exercise of its discretion.”

 

  d. Section 23 of the Original Agreement is hereby deleted and replaced in its
entirety with the following paragraph:

“To the extent any payment under this Agreement, when combined with all other
payments received during the same calendar year that are subject to the
limitations on deductibility under Section 162(m) of the Code, would exceed the
limitations on deductibility under Section 162(m) of the Code for such year,
such excess shall be deferred until the earliest date(s) at which Rural/Metro
reasonably anticipates that the deduction of such payment will not be limited or
eliminated by application of Section 162(m). Such deferred amounts shall bear
interest at the rate of eight percent (8%) per annum.”

 

  3. Miscellaneous. Except as set forth in this Amendment, the Original
Agreement remains in full force and effect. Capitalized terms used but not
defined in this Amendment shall have the meaning set forth in the Original
Agreement. The terms and conditions of this Amendment shall prevail in the event
of inconsistency between this Amendment and the Original Agreement, if any.

IN WITNESS WHEREOF, Rural/Metro and Executive have executed this Amendment.

 

EXECUTIVE     RURAL/METRO CORPORATION /s/ Jack E. Brucker     By:   /s/ Conrad
A. Conrad Jack E. Brucker     Conrad A. Conrad Chief Executive Officer and
President     Member, Compensation Committee

 

2